Citation Nr: 1707918	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lumbar spine disability, status post fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to February 2005, including service in Afghanistan and Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in March 2014, when it was remanded to obtain an additional medical opinion.  The opinion was obtained in July 2014.  While it was deemed inadequate, the flaws were remedied in an opinion obtained from a VHA medical expert.  Inasmuch as this decision grants the benefits sought in full, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Board sough an expert medical opinion through the Veterans' Health Administration (VHA) with respect to the question of whether the Veteran's lumbar spine disability resulted from his military service.  The opinion was received in November 2016.  The Veteran was provided an opportunity to respond to the opinion obtained and a response was furnished in February 2017.  Inasmuch as the decision grants the benefits sought in full, there is no resulting prejudice to the Veteran.


FINDING OF FACT

The Veteran's current lumbar spine disability, status post fusion, is shown to be the result of his military service, to specifically include repetitive trauma from multiple parachute jumps.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, status post fusion, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The record shows that in service the Veteran earned a parachutist badge and completed airborne training in 1999.  The record also shows at least one hard landing on a parachute jump in 2001, which resulted in a concussion.

The Veteran underwent a lumbar fusion in April 2009 to address his low back disability and chronic pain.

The Veteran submitted an opinion, dated in August 2009, from his private health care provider in November 2009 with respect to the origin of his low back disability.  The provider noted the Veteran's history as a paratrooper with more than 90 jumps during his career and the fact that he had not incurred any trauma since service separation.  The provider stated that it was unusual for a 30 year old man to require a lumbar fusion for discogenic pathology in the absence of a specific traumatic injury.  The provider stated that it was plausible that the Veteran's low back disability was related to his parachute jumps in service.  

The Veteran was afforded a VA examination in January 2010.  He reported no specific injuries or trauma to his low back, but multiple parachute jumps in service.  The Veteran provided a history of a sharp shooting lower back pain which began in August 2008 and was treated with pain management and physical therapy.  He underwent a lumbar spine fusion in April 2009, with pain and discomfort persisting since then.  The examiner reviewed X-ray results for the lumbar spine which showed a multilevel fusion at the L4 to S1 levels and minimal posterior subluxation.  The examiner stated that he could not resolve the question of causation of the Veteran's low back disability without resorting to speculation.  

At the Board hearing in September 2011, the Veteran testified that he first experienced low back pain in June 2008 at the beginning of his shift as a subway driver.  He was ascending the steps to his train when he felt a stabbing pain in his low back and went to the emergency room where a diagnosis of pulled muscle was given.  Later X-rays showed severed degenerative disc disease that was almost bone on bone.  He stated that his surgeon said he had never performed a multilevel spinal fusion on a 30 year old who had not endured a traumatic accident.  

The addendum VA opinion obtained in July 2014 stated that the Veteran's low back disability was not likely to be related to his military service because there was no evidence of back complaints or treatment in service.  

The VHA expert medical opinion obtained in October 2016 agreed with the assessment of the Veteran's private medical provider.  The expert offered the opinion that the Veteran's lumbar spine disability, status post fusion, was at least as likely as not caused by the Veteran's activities in military service, to include 98 parachute jumps.  The expert agreed that the fact that the Veteran required a spinal fusion at age 30 was unusual and was likely due to the repetitive trauma, such as would result from parachute jumps.  He explained that trauma not resulting in permanent residuals abates with time; however, if the effects of the trauma had not abated before the next trauma occurred, and this was repeated within a short period of time, repetitive trauma injuries would result.  This was what happened in the Veteran's case as a result of his multiple parachute jumps during service.

After a review of the entire claims file, the Board finds that the weight of the evidence supports a finding that the Veteran's lumbar spine disability, status post fusion, is the result of his military service, to include the parachute jumps.  This conclusion is based on the opinion of the VHA expert regarding the effects of repetitive trauma and the Veteran's very young age when surgery was required without any specific instance of trauma.  This opinion confirmed an earlier private opinion; both were based on the specific facts of the Veteran's military history and both were accompanied by a clear rationale.  The explanation from the VHA reviewer was particularly thorough.  For these reasons, the favorable opinions are found to have more probative weight than the negative opinion of record.  Therefore, service connection for lumbar spine disability is granted.


						(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a lumbar spine disability, status post fusion, is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


